UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6497



EDWARD L. MOSES,

                                            Plaintiff - Appellant,

          versus


T. BIGGS; MICHAEL LAMM; G. L. GORDON; W. L.
SHIELDS; HUGH MARTIN, JR.; W. DAVID MCFADYEN;
DANIEL L. STIENEKE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-55-5-H)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward L. Moses, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward L. Moses appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint under

28 U.S.C.A. § 1915A (West Supp. 1999).   We have reviewed the record

and the district court’s opinion and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court. See Moses v. Biggs, No. CA-99-55-5-H (E.D.N.C.

Mar. 26, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2